Exhibit We would like to welcome our shareholders and thank you for joining us today. I am here with Todd Parriott, the CEO and Chairman of the Board of Directors of Desert Capital REIT. Like other mortgage REITs, we are being negatively affected by the difficulties in the residential mortgage industry and conditions in the economy in general. As a result, the market’s interest in investments in the mortgage REITs like Desert Capital REIT has correspondingly decreased. Accordingly, we have elected to suspend the sale of Desert Capital REIT shares as of February 22, Todd, are the shareholders in jeopardy of losing their investment as a result of the termination of the Desert Capital REIT offering? No. As described in our prospectus, the offering was scheduled to last until March 22, 2007, or for an additional year if we decided to extend the offering, but must end by March 22, 2008.We have decided to suspend sales early due to current market conditions.Our portfolio of outstanding loans is collateralized by assets that we believe have significant value.We have evaluated and developed a strategy for each non-performing loan, which we believe should minimize potential losses and achieve the greatest collateral realization for each non-performing loan.We have also revised and developed a strategy for the properties that we have foreclosed upon and now own.Due to the depth of our knowledge and experience in the Las Vegas and other relevant real estate markets, we believe that we are well positioned to execute our strategy.The return that our shareholders receive on their investment will depend on our results of operations and the value ultimately created via listing or liquidation. On March 5, 2008, Desert Capital REIT sent a letter to its shareholders outlining that the dividend would be reduced from $0.10 to $0.025 per share. The dividend payment you are scheduled to receive on March 14, 2008 will reflect this change.
